Exhibit 10.3

 

THIRD AMENDMENT TO LOAN AGREEMENT

AND AMENDMENT TO PROMISSORY NOTE

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO PROMISSORY NOTE (this
“Amendment”) is entered into as of JUNE 7, 2018, between TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION (“Lender”), and VINTAGE STOCK, INC., a Missouri corporation
(“Borrower”).

 

RECITALS

 

A.        Whereas, Lender and Borrower are parties to a LOAN AGREEMENT dated as
of NOVEMBER 3, 2016 (as the same has been or may be amended, supplemented or
otherwise modified from time to time, including any other instruments executed
and delivered in renewal, extension, rearrangement or otherwise in replacement
thereof, the “Agreement”) (any capitalized terms not specifically defined herein
will have the meaning ascribed to them in the Agreement);

 

B.        Whereas, in connection with the Agreement, Borrower executed and
delivered to Lender that certain PROMISSORY NOTE dated as of NOVEMBER 3, 2016,
in the amount of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00) (as the same
has been or may be amended, supplemented or otherwise modified from time to
time, including any other instruments executed and delivered in renewal,
extension, rearrangement or otherwise in replacement thereof, the “Note”);

 

C.       Whereas, Borrower and Lender have agreed to amend certain provisions of
the Agreement; and

 

Now, therefore, in consideration of the parties’ mutual promises in this
Amendment, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.                   Amendment to Defined Terms. The following defined terms in
Section 1.01 of the Agreement are hereby amended in their entirety to read as
follows:

 

“Maximum Revolving Facility” shall mean TWELVE MILLION AND NO/100 DOLLARS
($12,000,000.00).

 

“Term Loan Agreement” shall mean that certain AMENDED AND RESTATED CREDIT
AGREEMENT dated as of JUNE 7, 2018, among Borrower, Holdings, the lenders party
thereto, and COMVEST CAPITAL IV, L.P., a Delaware limited partnership, as
administrative agent (“Term Agent”), without giving effect to any modification
or amendment thereto.

 

2.                   Amendment to Section 2.02(a). Effective as of APRIL 7,
2018, Section 2.02(a) of the Agreement is hereby amended in its entirety to read
as follows:

 

(a)       The Revolving Credit Note shall bear interest from the date thereof
until maturity at a varying rate of interest which is the LIBOR Rate plus TWO
AND ONE-QUARTER PERCENT (2.25%), as the same may change from time to time,
calculated on the last day of each month (but in no event to exceed the Maximum
Nonusurious Interest Rate) (the “Revolving Credit Note Rate”).

 

Any interest previously received by Lender in excess of the Revolving Credit
Note Rate shall be applied to future interest payment(s).

 

3.                   Amendment to Section 2.08(c). Section 2.08(c) of the
Agreement is hereby amended in its entirety to read as follows:

 

 

 

 



 

THIRD AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO PROMISSORY NOTE – PAGE 1

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

 



 

(c)       Concurrently with the receipt by any Loan Party of any Net Cash
Proceeds from any issuance of Stock of any Loan Party (excluding (x) any
issuance of Stock pursuant to any employee or director option program, benefit
plan or compensation program, (y) any issuance by a Loan Party to any other Loan
Party, and (z) any issuance by Borrower to Holdings), in an amount equal to ONE
HUNDRED PERCENT (100.00%) of such Net Cash Proceeds.

 

4.                   Amendment to Section 5.04. Section 5.04 of the Agreement is
hereby amended by replacing “TWO MILLION AND NO/100 DOLLARS ($2,000,000.00)”
therein with “ONE MILLION SEVEN HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($1,750,000.00)”.

 

5.                   Amendment to Section 5.10. Section 5.10 of the Agreement is
hereby amended in its entirety to read as follows:

 

Section 5.10 Issuance of Stock and Interests. During the term of this Agreement,
Borrower will not, and will not permit any Subsidiary to, issue any additional
Stock (other than issuances of Stock by Borrower to Holdings) or partnership
interests, as applicable, without the written consent of Lender.

 

6.                   Amendment to Section 6.01(p). Section 6.01(p) of the
Agreement is hereby amended in its entirety to read as follows:

 

(p)       Change of Control, etc. (1) The occurrence of a Change of Control, or
(2) Rodney Spriggs shall cease to be actively involved in the day-to-day
management and operations of Borrower, or (3) Rodney Spriggs shall become
involved in the day-to-day management and operations of Borrower in a capacity
that is materially different from the capacity in which he was involved as of
JUNE 7, 2018; or

 

7.                   Deletion of Section 7.07. Section 7.07 of the Agreement is
hereby deleted in its entirety and the words “Intentionally Deleted” are hereby
inserted in its place.

 

8.                   Amendment to Section 8.31(a). Section 8.31(a) of the
Agreement is hereby amended in its entirety to read as follows:

 

(a)       Notwithstanding anything in the Security Instruments to the contrary,
this Agreement is subject to the provisions of that certain Intercreditor
Agreement dated as of MAY 31, 2018, among Lender, COMVEST CAPITAL IV, L.P., a
Delaware limited partnership, as agent, and Borrower (as the same may be
amended, supplemented, modified or replaced from time to time) (the
“Intercreditor Agreement”). In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

9.                   Amendment to Note. The notational amount of the Note is
hereby decreased to TWELVE MILLION AND NO/100 DOLLARS ($12,000,000.00).

 

10.                Limited Waiver. Lender hereby waives any Default, whether
currently existing, previously having existed and having been cured, or
previously waived (whether formally or informally), or any Event of Default that
arose or could be deemed, or might have been deemed, to have arisen, directly or
indirectly, from and after the date of the Agreement through and including the
date of this Amendment as a result of any failure by Borrower with respect to
any cross-defaults under the Agreement in respect of any default or event of
default under the Term Loan Agreement (as defined prior to giving effect to this
Amendment). It is the Loan Parties’ specific intention that this waiver placed
each of them in the same position, from the date of the Agreement through and
including the date of this Amendment, as each would have been if no alleged
existing Default or Event of Default (if one arose or could be deemed, or might
have been deemed, to have arisen, directly or indirectly) had ever occurred.

 

11.                 Conditions. This Amendment shall be effective upon the
completion of Borrower having delivered the following, in form and substance
satisfactory to Lender: (a) this Amendment; (b) fully executed (except with
respect to Lender, as applicable) and compiled versions of the Term Loan
Agreement (as defined pursuant to this Amendment), the other loan documents
related thereto, and the Intercreditor Agreement (as defined pursuant to this
Amendment), in each case in form and content satisfactory to Lender; and (c)
each other document, opinion and certificate required by Lender.

 

 

 



 

THIRD AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO PROMISSORY NOTE – PAGE 2

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

 



 

12.                Representations, Warranties and Covenants; Expenses. Borrower
expressly reaffirms all of its representations and warranties in the Agreement
as of the date of this Amendment (except such representations and warranties
that expressly relate to an earlier date). Borrower agrees to pay all costs,
expenses and reasonable attorney’s fees of Lender and its counsel in connection
with the Agreement or this Amendment.

 

13.                No Waiver. Except as set forth in this Amendment, all of the
terms and conditions of the Agreement remain in full force and effect and none
of such terms and conditions are, or shall be construed as, otherwise amended or
modified, except as specifically set forth herein and nothing in this Amendment
shall constitute a waiver by Lender of any Default or Event of Default, or of
any right, power or remedy available to Lender or any Loan Party under the
Agreement, whether any such defaults, rights, powers or remedies presently exist
or arise in the future.

 

14.               Ratification. The Agreement shall, together with this
Amendment and any related documents, instruments and agreements shall hereafter
refer to the Agreement, as amended hereby.

 

15.               Release. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND AGREES THAT
IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM LENDER. EACH LOAN PARTY HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED THAT SUCH LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF
THE LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF
THE OTHER SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

 

16.                Other Provisions. The provisions of the Agreement that are
not expressly amended in this Amendment shall remain unchanged and in full force
and effect. In the event of any conflict between the terms and provisions of
this Amendment and the Agreement, the provisions of this Amendment shall
control.

 

17.                Signatures. This Amendment may be signed in counterparts. A
facsimile or other electronic transmission of a signature page will be
considered an original signature page. At the request of a party, the other
party will confirm a fax-transmitted or electronically transmitted signature
page by delivering an original signature page to the requesting party.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 

 



 

THIRD AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO PROMISSORY NOTE – PAGE 3

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

 



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first written above.

 

LENDER:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Terri Sandridge  

Name: Terri Sandridge

Title: Vice President, Corporate Banking-ABL

 

 

BORROWER:

 

VINTAGE STOCK, INC.

 

 

By: /s/ Rodney Spriggs  

Name: Rodney Spriggs

Title: CEO and President

 

 

 

 

 

 



 

THIRD AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO PROMISSORY NOTE – PAGE 4

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION – VINTAGE STOCK, INC.

 

